Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Detailed Action
 103 Rejection

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims  1, 2, 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of the Well Known Prior Art MPEP 2144.03.

     With respect to claim 1, Imai teaches an image forming system, illustrated by figure 1, comprising: a first image forming device (MFP 100)  that produces a printed output  based on  a print job sent by an information processing device personal computer (PC) described at para. 5, lines 1-7; and a first photographing device  (camera 200) arranged at a position in which a photographing is enabled, see figure 1, wherein the first image forming device MFP 100 and the first photographing device 100 communicate with each other over a network 9000.  The first image forming device comprises  a hardware 

      What is not specifically stated in Imai is that the hardware of the camera 200 sends a photograph image to the PC based upon the location or identification of the PC. Imai does teach  that the photograph data goes to the MFP 100. 
However since Imai teaches that the PC, camera 200 and MFP 100 are all connected over network 9000, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the sending signal of the camera to send information to both the MFP and PC or  just the PC for the purpose of sending notification to known devices regarding the  identification of the user to whom the print job was assigned to.  

     With respect to claim 2, Imai teaches positioning the camera on the ceiling in such a way that the camera is able to look at the area surrounding the MFP and captures other areas in a room other than the MFP, see para. 32. The examiner contends that the other areas other than the MFP constitute landscape areas. The motivation for the rejection to claim 2 is the same as that to claim 1. 

     With respect to claim 5,  step S102 indicates that confidential information is sent through a terminal. Since the information is confidential, the identification of the sender, which inherently includes the device which the sender is used, must be identified to know that the user is sending confidential data over the terminal. 
    Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to identify the PC sending the confidential information as it is well known and a matter of common knowledge to including the identifying device along with  the user of the device , when accessing confidential information. 

     With respect to claim 11, Imai teaches CPU 201 detects the device image of the MFP 101 and photographing the output tray to determine if the person is authorized to receive the print job. See paragraphs 107-111. The motivation for the rejection is the same as that to claim 2. 

     With respect to claim 13, Imai teaches detecting and imaging when an individual comes around the MFP 101, see paragraphs 107-111.  The examiner contends that camera 200 highlights the detected person by identifying them in the photo, see especially para. 110.





                         Claims Objected As Containing Allowable Matter
Claims 3-4, 6-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      Claim 3 is distinct because  the prior does not suggest location information along with the image wherein the location information is not the image.
     Claims 6-10 are objected to as containing allowable matter with regard to   the obtaining and identifying steps of the hardware processor recited in claim 6. 

                                                Allowed Claims
    The following is a statement of reasons for the indication of allowable subject matter: 
      Claim 14 is  allowed for the reason the prior art does not teach or suggest in claimed combination, “…sends the image photographed by the imaging device to the information processing device based on the device information upon obtaining the device information.”
     Claim 15 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… enables the photographing device to send the photographed image to the information processing device based on the device information.”
     Claim 16 is allowed for the reason the prior art does not teach or suggest in claimed combination,  “sending the photographed image to the information processing device based on the device information upon obtaining the device information.”

     Claim 17 is allowed for the reason the prior art does not teach or suggest in claimed combination,  enabling the photographing device to send the image to the information processing device based on the device information.”


                                                  Examiner’s Remarks
      Applicant has made two salient arguments. First, applicant argues that Imai does not teach sending the device information to the first photographic device upon receiving a print job.  The examiner respectfully disagrees.  The italicized section found at page 8 of the remarks is rather broad.  The office action made reference to para. 80 in support of the rejection.  Applicant made no arguments countering the examiner reading of the claim limitation based upon the support provided in para. 80.  The claim only requires device information but does not specifically state what device information is referred to. Imai teaches monitoring tray of the device information as well as calibration information of the print device. Therefore, Imai teaches device information even if it is not the specific one sought by applicant.
    Applicant, at the bottom of page 10, states that  Imai informs the MFP 100 based on the image of the monitoring tray and concludes that no one of ordinary skill in the art would find reason to modify Imai to arrive at the invention.  The examiner respectfully disagrees.  The examiner contends that the camera’s  identification of the tray of the MFP information constitutes  device information.  Moreover, the calibration of the information of the MFP sent to the camera 200 constitutes device information. 



     With respect to the second argument, applicant argues that Imai does not identify the location of the print device.  The examiner also respectfully disagrees.  This limitation is broad as well.  At paragraphs 32 and 56, the camera  is disposed on a ceiling at such a position that no blind spots are noted. Furthermore,  the camera is disposed so as to view a wide area.  Based on the foregoing, figure 1,  shows the camera 200 viewing the MFP 100.  Therefore, the location of the  print device 100 can be identified by the camera. For example, if the printer is positioned in a corner, along a wall, near a door etc., the camera identifies the position  of  the MFP 100 with respect to the camera or the location of the MFP  in the room. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664